DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Morgan Kirley on August 30, 2022.
The application has been amended as follows: 
In the first line of claim 14, delete “a concentration” and insert “an aqueous concentration”
Cancel claim 18.
In the first line of claim 19, delete “solubilizes” and insert “is capable of solubilizing”
In the first line of claim 22, delete “solubilizes” and insert “is capable of solubilizing”
In the first line of claim 23, delete “solubilizes” and insert “is capable of solubilizing”
In the first line of claim 24, delete “solubilizes” and insert “is capable of solubilizing”
In the first line of claim 25, delete “solubilizes” and insert “is capable of solubilizing”
Cancel claims 26-27.

CONTINUING DATA
This application is a CON of 17/036,148 09/29/2020 PAT 11406657
17/036,148 is a CON of 16/430,664 06/04/2019 PAT 10933083
16/430,664 is a CON of 16/372,899 04/02/2019 PAT 10709730
16/372,899 is a CON of 16/134,028 09/18/2018 PAT 10300086
16/134,028 is a CON of 15/499,831 04/27/2017 PAT 10258641
15/499,831 is a CON of 15/288,876 10/07/2016 PAT 9675634
15/288,876 is a CON of 15/178,153 06/09/2016 ABN
15/178,153 has PRO 62/345,721 06/03/2016
15/178,153 has PRO 62/331,385 05/03/2016
15/178,153 has PRO 62/314,765 03/29/2016
15/178,153 has PRO 62/308,736 03/15/2016
15/178,153 has PRO 62/276,728 01/08/2016
15/178,153 has PRO 62/263,599 12/04/2015
15/178,153 has PRO 62/249,876 11/02/2015
15/178,153 has PRO 62/245,974 10/23/2015
15/178,153 has PRO 62/189,114 07/06/2015
15/178,153 has PRO 62/175,075 06/12/2015
15/178,153 has PRO 62/173,889 06/10/2015

	Claims 1-30 are pending prior to the examiner’s amendment presented above.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art is CN 102040675 A. CN 102040675 A teaches hydroxypropyl beta-cyclodextrin which is absent a significant amount of unreacted beta-cyclodextrin (see examples), but does not teach a fraction which contains 1-10% “DS-7.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623